 In the Matter of GREENSBORO COCA COLA BOTTLING COMPANY 1andINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, A. F. OF L., LOCAL 391CaseNo. 34-CA--J.Decided March31, 1949DECISIONANDORDEROn July 22, 1948, Trial Examiner Horace A. Ruckel issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (1), (3), and (5) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint, and recommended dismissal of these allegations.Thereafter, the Respondent filed exceptions to the Intermediate Reportand a brief in support thereof.2On December 15, 1948, the Board 3 remanded the proceeding to theDivision of Trial Examiners for consideration of a brief submitted bythe Respondent to the Trial Examiner after issuance of the Interme-diate Report.On January 10, 1949, the Trial Examiner issued anOrder Correcting Intermediate Report, a copy of which is attachedhereto, in which, except for a minor modification, he affirmed his In-termediate Report.Thereafter, the Respondent advised the Boardthat it adopted its exceptions and brief as having been filed to the In-termediate Report as amended.The Respondent's request for oral'The name of this company is sometimes referredto in therecord as the GreensboroCoca Cola Company. The company's records indicate,however,that the correct nameis as it appears in the caption.2No exceptionwas filed to the Trial Examiner's finding that the discharge of SamuelMencey was not discriminatory.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board hasdelegatedits powers in connection with this pro-ceeding to a three-man panel consisting of the undersigned Board Members[ChairmanHerzog and Members Reynolds and Gray].82 N. L R_ B., No. 67.543 544DECISIONS OF NATIONAL LABORRELATIONS BOARDargument is hereby denied, as the record and brief in our opinion ade-quately present the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report as amended, the Respondent's exceptions and brief,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner except as theyare inconsistent herewith .41.We agree with the Trial Examiner's finding that James Hodge'sdischarge was discriminatory within the meaning of the Act.Wehave carefully considered all the testimony given by President PaulCarter and Manager A. H. Parker, as well as the entire record, andare convinced, as was the Trial Examiner, that the Respondent wasaware, before the discharge, of Hodge's outstanding organizationalactivities.Based on the Trial Examiner's general credibility find-ings,which we find no reason to disturb, we also credit Hodge'stestimony that when he called for his severance pay after the dischargeand expressed regret over the discharge of the other drivers, Parkersaid : "We cannot afford to have a union here." 52.The Trial Examiner found, and we agree, that the Respondentviolated the Act by refusing to bargain with the Union as the rep-resentative of its truck drivers.When Jones first told Parker on themorning of October 27, 1947, that the strikers wished to return totheir jobs, he also requested recognition of the Union.AlthoughParker was unequivocal in his rejection of the application to returnto work, he did not finally refuse recognition but replied that thatmatter must await President Carter's return.On the following day,however, President Carter not only affirmed Parker's rejection of thedrivers' application for reinstatement, but also refused to accordrecognition to the Union on the ground that the strikers were nolonger employees of the Respondent.This position, taken againin the Respondent's letter to the Union dated November 5, 1947, clearlyestablishes the Respondent's fixed determination not to bargain withthe Union regardless of its majority status. It is thus clear that at4 The Trial Examiner erroneously found that on October 28, 1947,itwas Carter whoagain asked the Respondent to let the employees return to work.The record shows,and we find,that it was Jones, the Union's business agent, who voiced the offer to returnon behalf of the employees.The Trial Examiner also found,erroneously,that the Respond-ent violated Section 8(1), (3), and(5), rather than Section 8 (a) (1), (3), and (5),as alleged.The Intermediate Report contains a number of other inaccuracies,which we believe aresufficiently minor as not to require further comment here.5We attach no significance to the disappearance of signed union application cards fromHodge's truck, as there is no evidence linking the Respondent or its agents to thatincident. GREENSBORO COCA COLA BOTTLING COMPANY545least on and after October 28, 1947, if not on October 27, the Respond-ent refused to bargain with the Union.3.Without adopting the Trial Examiner's analysis of the effectof Section 8 (c) of the Act, we, like the Trial Examiner, do not relyupon President Carter's speech for any of the unfair labor practicefindings made herein.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Greensboro Coca ColaBottling Company, Greensboro, North Carolina, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. of L., Local 391, as the exclusive collective bargainingrepresentative of all its drivers and drivers' helpers, excluding allother employees and all supervisors as defined in the Act;(b)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, A. F.of L., Local 391, or in any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or bydiscriminating in any other manner in regard to their hire or tenure ofemployment or any term or condition of their employment;(c) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assist International Brother-hood of Teamsters, Chauffeurs,, Warehousemen and Helpers of Amer-ica, A. F. of L., Local 391, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all ofsuch activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,A. F. of L., Local 391, as the exclusive representative of all driversand drivers' helpers, excluding all other employees and all supervisorsas defined in the Act, with respect to rates of pay, wages, hours, and 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDother terms and conditions of employment, and, if an understandingis reached, embody such understanding in a signed agreement;(b)Offer all employees whose names appear on "Appendix A," at-tached hereto, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges ; 6(c)Make whole all employees whose names appear on "AppendixA," attached hereto, for any loss of pay they may have suffered byreason of the Respondent's discrimination against them, by paymentto each of them ofa sumof money equal to the amount which he nor-mally would have earned as wages during the period from the date ofhis discharge to the date of the Respondent's offer of reinstatement,lesshis netearningsduring such period;(d)Post at its plant in Greensboro, North Carolina, copies ofthe notice attached hereto, marked "Appendix A." 7Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the Respondent, be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty '(60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.AND ITIS FURTHERORDERED that the complaint,insofar as it allegesthat the Respondent discriminatorily discharged Samuel Mencey, be,and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,,In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent positions"is intended to mean "former positions wher-ever possible but if such positions are no longer in existence,then to substantially equiva-lent positions"SeeMatter of The Chase National Bank of the City of New York,San Juan,Puerto Rico Branch,65 N. L.It. B. 827.7In the event that this Order is enforced by a United States Court of Appeals, thereshall be inserted,,"the words:"A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." GREENSBOROCOCA COLA BOTTLING COMPANY547to form labor organizations, to join or assist INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A. F. of L., LOCAL 391, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any and all of such activities except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.The employees are :John P. CarterJ. R. TuttleWinfred G. MedlinGeorge W. PurcellWillis A. MortonCollier S. SmithWilliam M. HoltDan L. ThomasCharles T. WilliamsGrady M. GreeneJames M. CurrentD. L. BrewerLuther A. MortonA. Lee PhillipsGeorge B. BallardM. J. HuffmanEnnis H. LittleL. H. RossPhillip J. KaseyHall W. KirkMerlin S. BoylesAaron AngleHoward L. StackJames HodgeWE WILL BARGAIN collectively upon request with the above-named Union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,wages, hours, and other terms and conditions of employment, andif an understanding is reached, embody such understanding in asigned agreement. The bargaining unit is: All drivers and drivers'helpers, excluding all other employees and supervisors.All our employees are free to become or remain members of theabove-named Union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.GREENSBORO COCA COLA BOTTLING COMPANY,Employer.Dated--------------------------By--------------------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in theArmed Forces of the United States will be offered full reinstatement 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon application in accordance with the Selective Service Act afterdischarge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs.George L. WeaslerandMiles J. McCormick,for the General Counsel.Mr. L. P. McLendon,ofBrooks, McLendon, Brim and Holderness,of Greensboro,N. C.,Mr. Thomas D. Cooper,ofCooper, Saunders, and Holt,of Burlington, N. C.;andMr. Benjamin T. Ward,of Greensboro, N. C., for the Respondent.Mr. S. C. Jones,of Burlington, N. C., for the Union.STATEMENT OF THE CASEUpon a charge filed February 17, 1948, by International Brotherhood of Team-sters, Chauffeurs,Warehousemen, and Helpers of America, A. F. of L., Local 391,herein called the Union, the General Counsel of the National Labor RelationsBoard, herein called respectively the General Counsel' and the Board, by theRegional Director for the Fifth Region (Baltimore,Maryland), issued a complaintdated April 23, 1948, against Greensboro Coca Cola Bottling Company, hereincalled theRespondent,allegingthat the Respondent engaged inand was engagingin unfair labor practices affecting commerce within the meaning of Section 8,subsections (a) (1) (3) and (5), and Section 2, subsections (6) and (7) of theNational Labor Relations Act, Stat. 449, as amended June 23, 1947, herein calledthe Act.Copies of the complaint accompanied by notice of hearing were dulyserved upon the Respondent and the Union.With respect to the unfair labor practices the complaint alleged, in substance,that the Respondent (1) from on or about September 15, 1947, to the date of thecomplaint, urged and warned its employees by threats of reprisal or promise ofbenefits, to refrain from joining the Union, questioned them concerning theirmembership and activity in it, and threatened them with discharge if they joinedor assistedit; (2) on October 25, 1947,dischargedJames A. Hodge and SamMencey because of their membership in and activity on behalf of the Union, andon orabout October 27 of the same year refused to employand restoreto theirformer positions 23 other named employees who went on strike as a result ofthe discharge of Hodge and Mencey; and (3) on or about October 27, 1947, andthereafter, refused to recognize the Union and to bargain collectively with it asthe exclusive representative of the Respondent's employees in an appropriateunit.On April 29, 1948, the Respondent filed a motion for a bill of particulars whichwas referred to a Trial Examiner and in part granted by him on May 5. The billof particulars was filed on May 10.The Respondent filed an answer dated May29, 1948, admitting some of the allegations of the complaint with respect to thenature of the Respondent's business but denying that the Respondent had engagedin any unfair labor practices.Pursuant to notice, a hearing was held at Greensboro, North Carolina, on June8, 9, and 10, 1948, before Horace A. Ruckel, the undersigned Trial Examiner, dulyappointed by the Chief Trial Examiner.The General Counsel and the Respondentwere represented by counsel and participated in the hearing.The Union wasIThe term as used herein includes particularly the General Counsel's representative at thehearing. GREENSBOROCOCA COLA BOTTLING COMPANY549represented by a business representative.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing upon theissues, was afforded all parties.At the conclusion of the hearing the General Counsel moved to conform thepleadings to the proof on formal matters.The motion was granted without objec-tion.The undersigned reserved ruling on a motion by counsel for the Respondentto dismiss the complaint.The motion is disposed of by the recommendationshereinafter made.The undersigned advised the parties that they might argue orally before him,and that they might file briefs with him by June 25, 1948.No oral argument washad.Subsequently, the time to file briefs was extended to July 15.No briefswere filed.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation engaged at Greensboro, NorthCarolina, in the bottling and selling of Coca Cola under a franchise granted bythe Coca Cola Bottling Company of Atlanta, Georgia.The franchise territory ofthe Respondent consists of Guilford County, Randolph County, parts of ForsythCounty, and parts of Chatham County, North Carolina. In addition to thebottling plant at Greensboro, the Respondent operates warehouses at High Point,Asheboro, and Siler City, North Carolina.During its fiscal year ending November 30, 1947, the Respondent purchasedmaterials consisting principally of syrup, bottle crowns, and paper cartons, to thevalue of approximately $418,000, all of which was received from States other thanthe State of North Carolina.During the same period it purchased other mate-rials, including carbonic gas and water, to the value of approximately $8,000,within the State of North Carolina.The Respondent's products are distributedentirely within the franchise territory described above, wholly within the Stateof North Carolina.The Respondent admits that it is engaged in commerce within the meaning ofthe Act, as amended.II.THE ORGANIZATION INVOLVEDInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen, andHelpers ofAmerica, A. F. of L,Local 391, is a labor organization admitting tomembershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The discharges1.James Hodge and the strikersOrganization of the Respondent's employees into the Union began in earlyOctober 1947, when James Hodge, a route salesman, who had been employedsince 1930, and whose discharge is hereinafter discussed, obtained membershipapplication cards at the Union hall in Greensboro where he customarily deliveredCoca Cola, and distributed them among the other salesmen 2 A. H. Parker,2The salesmen, or drivers, as they are alternatelyreferredto in the record,deliverCoca Cola to customers on their routes.Each salesman was assisted, until October 24,1947,by a keeper who rode on the truck with him.838914-50--vo1 8236 550DECISIONSOF NATIONAL LABORRELATIONS BOARDmanager of the Greensboro plant, testified that information that the employeeswere interested in the Union first came to him about Wednesday, October 22,from Greeson, one of the Respondent's officials at High Point, and that hethereupon communicated with Paul Carter, president of the Respondent, withheadquarters at Chattanooga.About the same time, according to Parker's testi-mony, he received a call from an official at Armour and Company, who said thathe understood that the Respondent's employees were on strike. Parker acceptedthis as a rumor which might have some significance as to the future, and promptlycommunicated it to Carter.On Saturday morning, October 25, Parker again discussed the employees'attempts at self-organization with Carter over the telephone.Both Parker andCarter testified that the name of Hodge was brought up during their conversa-tion.According to Parker, he told Carter that he was going to have to dischargeHodge because of his "lack of cooperation" in connection with a new routeset-up which is hereinafter discussed.The close connection between Hodge'sactivity in organizing the employees and his asserted lack of "cooperation,"is shown in Carter's account of the conversation.Q As nearly as you can recall what did he (Parker) tell you then.A.He stated over the 'phone that things were getting hot. I asked what hemeant by hot and he said, "The rumors reported to you over the 'phone a fewdays ago that Mr. Greeson had advised me about and also about the Armourreport," he said, "Those two things together with the fact that one man inparticular was acting as one of our old employees shouldn't act and lookslike it might cause trouble over his action unless we fire him."*******Q.Did he make any statement in that telephone conversation as to anydecisions reached by him and Small with reference to any particularindividual?*****A. Yes, sir.He said, "It hurts me very badly and I know it will hurt you,but we are going to have to fire Bill Hodge." . . . "I am very much dis-turbed due to the reports I have heard from Mr. Greeson and these otherreports from Armour & Company. It is not a very opportune moment to fireanybody, but what shall we do?"Carter decided to come immediately to Greensboro and Parker held up dis-charging Hodge until his arrival.Parker met Carter at the Greensboro airportat 3: 30 that afternoon, and the two went to the plant where Carter instructedParker to gather the men together in a meeting.When the employees were assembled Carter read a speech.A copy of thisspeech is in evidence, but the undersigned is proscribed from considering it asevidence of an unfair labor practice, inasmuch as, although it made it clear thatthe Respondent was opposed to Unions, it contained no "threat of reprisal orforce or promise of benefit." *Immediately Carter had finished, and as the employees were leaving the plant,Hodge was called to the office where Parker and Small, the Respondent's salesmanager, were present.Parker, without more ado, told Hodge that although hedisliked doing so he was going to have to ask him for his resignation.WhenHodge asked why he was being discharged, and if his work had not been satis-3 Section 8 (c) of the Act, as amended, reads: "The expressing of any views, argument,or opinion, or the dissemination thereof, whether in written, printed, graphic, or visualform, shall not constitute or be evidence of an unfair labor practice under any of theprovisions of this Act, if such expression contains no threat of reprisal or force orpromiseof benefit." GREENSBOROCOCA COLA BOTTLING COMPANY551factory, Parker replied that his work was satisfactory but that Hodge himselfwas "dissatisfied," and that he would be better content elsewhere.Hodge re-sponded that he was being discharged because Parker thought he was the ringleader in the union movement. Parker, according to Hodge, denied this allega-tion but asked Hodge who the ring leader was if Hodge was not, to which Hodgereplied that there was no ring leader but that the organizing was spontaneous.Parker told Hodge to come in the following Monday, October 27, and he wouldbe given his regular pay and an extra 4 weeks' wages, approval for the paymentof which had been obtained from Carter.The foregoing findings as to the conversation at the time of Hodge's discharge,is based principally upon the testimony of Hodge himself, which does not differin any important respect from the account given by Parker and Small, exceptthat the testimony of the latter two omits any mention of Parker's questioningof Hodge as to who the leader of the Union was if he was not. Neither Parkernor Small was questioned specifically on this point.The undersigned accepts thetestimony of Hodge in this respect as being in accord with the fact.On Sunday, October 26, the employees met at the home of one of their numberand a letter protesting Hodge's discharge was drafted in the following form andsignedby most of, if not all, the salesmen :This is to certify that as the result of thedismissalof J. A. Hodge fromhis position as employee of the Coca Cola Bottling Company for reason ofsaid "dissatisfaction" the other employees as listed below also wish to expressdissatisfaction to the same extent as used for the dismissal.The employees as listed refuse to move trucks to usual routes Monday,October 27, 1947, unless the said J. A. Hodge be put back to work on his usualroute.Upon reporting to work on the following Monday lhorning, October 27, the sales-men gathered as usual in the room where they received their instructions andhanded Small the above letter. Small took it to Parker who came out and spoketo the employees.There is no substantial contradiction in the record as to the conversation whichensued between Parker, small, and the assembled salesmen. Parker asked themen to reconsider their decision and to take their trucks out, stating that if theydid not do so he would consider that their signatures to the letter constitutedtheir resignationParker then left the group for a few minutes, and upon hisreturn again asked them to take their trucks out, telling them that he would beglad to discuss any grievance with any of the employees individually.MelvinHoffman, one of the drivers speaking for the group, said that he did not under-stand why Hodge had been discharged. Parker answered that the employeeswould have to trust him, and that the reason Hodge was let go was because hewas not a "fit" employee for the others to work with. Parker then ordered thestriking employees to leave the Respondent's premises.The salesmen gathered across the street from the plant and sent several oftheir number to the Union hall in Greensboro to report that they were on strike.Sherrill Jones, business agent for the Union who was in a neighboring town, ar-rived in Greensboro later the same morning and went to the plant where he spoketo the striking employees.They informed him that they had signed up member-ship application cards in the Union but that they had disappeared,4 whereupon4Hodge testified credibly that be kept the signed application cards which he had receivedback from the employees in the glove compartment of his truck,along with receipt books andsimilar equipment which he used in his route ; that these cards were in the glove compart-ment when he was called to the Saturday afternoon meeting ; and that when he went backto his truck to get them after his discharge, they were gone. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDJones and John Carter, another of the salesmen, distributed other cards whichthe strikers signed.Jones, together with a committee of strikers composed ofCarter and W. Al. Holt, then went to Parker's office. Jones introduced himselfas business agent for the Union, told him that the majority of the drivers andhelpers had signed membership application cards in the Union, and asked that theUnion be recognized as collective bargaining agent for the employee.He wastold that recognition of the Union was a matter for discussion with Carter.When questioned by the committee with respect to Hodge's discharge, Parkergave the same answer he had made to Hodge, viz, that Hodge was "dissatisfied"and that he would live longer and be better content in some other job. Jonestold Parker that the strike which had taken place that morning was a mistakeand asked that Parker let the men go back to work, leaving the matter of thedischarge of Hodge and Mencey to the Board. Parker replied that the men had"resigned" their jobs that morning and that he would have to take up the matterof their reinstatement with Carter. Jones and the committee left, Jones statingthat he was going to request the men to report back to work the next morning atthe usual time.Jones reported the results of the above conference to the group of strikers andthey agreed to go back to work.On the following day, Tuesday, Jones and the committee of strikers again metwith Carter and Parker. Carter again asked that the employees be permittedto resume work, to which Parker replied that Jones represented only the Respond-ent's "former employees" because they had "resigned" the previous morning.Carter and Parker stated, according to the credible testimony of Jones, uncon-tradicted in this essential either by Carter or Parker, that it would be a waste oftime for the strikers to report back to work.The committee left the Respondent's office and later that day wrote the Respond-ent as follows :Please be advised that the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen, and Helpers of America, A. F. of L., Local #391, rep-resent a majority of your drivers and helpers for purposes of collective bar-gaining.It is accordingly requested that you set a time for a meeting between usfor the purpose of negotiating a collective bargaining agreement.On behalf of those of your employees who were locked out by your Com-pany this morning, I advise you that they are ready and willing to return towork.Respondent replied to this letter on November 5 as follows :We acknowledge receipt of your letter of October 28.We take exception to your statement that any of our former employeeswere locked out. Twenty-one of them quit work on the 27th of October 1947.By no means do we consider that your Union represent any of our employees.The defense to the discharge of Hodge and the strikersFor sometime past the Respondent has distributed its product by means oftrucks, the truck drivers, or salesmen, being assisted by helpers.Shortly afterthe end of sugar rationing, about September 1, 1947, the Respondent announcedthat it was dispensing with helpers and instituting a system of one man routes,except in two or three industrial areas.There would be more work for the sales-man in making deliveries under such an arrangement, so their compensation wasto be increased from 3 to 5 cents a case.According to the tesimony of Parker and GREENSBOROCOCA COLA BOTTLING COMPANY553Small,itwas anticipated that the take home pay of the salesmen would increasefrom 40 dollars a week, which had previously been the guaranteed salary, to about50 dollars,with no guarantees attached.Small was brought to Greensboro from Macon, Georgia, where he had had experi-ence with the new system,and instructed to set it up in Greensboro.He arrivedin early October and the system was put into operation on October 24. Formalannouncement of the inauguration of the new system was made to the employeesby Small at a meeting on that date,and previously to that it had been discussedin individual conferences with the salesmen,beginning about Tuesday, October 21.It is clear from the record that the new one man route system, particularlybecause it did away with the guaranteed salary, was viewed by the salesmengenerally with considerable disquiet.There is no question but what Hodge sharedthis uneasiness,although there is nothing in the record to indicate,nor is itcharged, that he was instrumental in stirring up dissatisfaction with the innova-tion among the other salesmen.Small explained the new system to Hodge personally on the evening of October21, and during this discussion Hodge declared that the employees were not goingto take a cut,and that he didn't believe that he could make a living off the routeas it was to be reorganized.Small replied that it was not the intention of theRespondent to have the employees take a cut,and that if any route was provingto have that result an adjustment could be made.Crediting in full the testimony of Small concerning this interview with Hodge,the undersign(d finds nothing in his account to indicate insubordination or hos-tility on Hodge's part.Nevertheless,immediately afterward Small reported toParker that he had almost discharged Hodge, and Parker responded that it mighthave been better had he done so. Small testified that it was only the fact that hehad been sales manager only a short while that stopped him from getting rid ofHodge on the spot.Small had no further conversation with Hodge on the subject of the one manroutes, although Parker discussed it with him on three different occasions, thefirst before Small's conversation with him, related above.On this occasion, abouta week before the route change went into effect,Parker went up to Hodge on theloading platform and asked him to give the new system a fair trial.Parker testi-fied that the reason for his approaching Hodge was that he had heard that Hodgewas distrustful of the proposed set up.Hodge, according to Parker,made noreply of any kind.Parker next discussed the matter with Hodge on the day fol-lowing Hodge's interview with Small.This conversation took place in the yard-where Parker called Hodge aside and asked him not to condemn the new planuntil the employees had had some experience with it.According to Parker,Hodge's only reply was"We ain't going to take a cut."Parker's third conversation with Hodge was on Friday afternoon,October 24,after Hodge had come in from working his new route.Parker again approachedHodge and asked him as he had previously, not to condemn the new route until ithad been given a fair trial.According to Parker,Hodge said nothing, but whenParker put his hand on Hodge's shoulder the latter pulled away and gave Parkerwhat the latter testified was a "snarling" look.Following this conversation Parker told Small that he had definitely made uphis mind to discharge Hodge.The next, and last,interview with Hodge was onSaturday evening, October 25,when he was discharged,as related above.Hodge's efficiency as a salesman is not in question.Parker, however,testifiedas to various factors which he stated contributed to his decision to let Hodge go.For example,according to Parker,sometime after his taking over his duties atthe Greensboro plant be was told by Greeson at the High Point plant,where Hodge 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDbad once worked, that at an unspecified time in the past Hodge had been involvedin an automobile accident "after having been drinking beer," when the car inwhich he was riding backed into another.On cross-examination, Parker admittedthat the incident occurred after work hours, that the automobile in question wasnot that of the Respondent, and that the incident was trivial except that Hodgewas wearing one of the Respondent's uniforms at the time.He further admitted,that a rule against wearing uniforms after working hours was not then beingenforced.Parker also testified that he had also been informed by Greeson, on anotheroccasion that a customer, unidentified so far as this record goes,' did not wantHodge to continue to call upon him. Parker admitted on cross-examination thathe made no attempt to find out the reason for this.Still another complaint cited by Parker was that on one occasion the Respond-ent had received an anonymous telephone call to the effect that Hodge was sellingliquor on his route.Parker testified that he instructed Conrad, then sales man-ager, to have Hodge's truck followed and to report to him if he found any indi-cations at all that Hodge was doing this. Parker admitted that he did notcheck with Conrad to ascertain whether he had carried out this instruction, andthat the matter was never mentioned again. It does not appear that Parkerever spoke to Hodge about any of these complaints.Parker further testified that Hodge was sometimes not as neat in his appearanceas he should have been.Conclusions as to the discharge of HodgeInasmuch as Hodge was discharged by Parker after obtaining approval fromCarter, and immediately upon the conclusion of Carter's talk to the employees,itwould normally be presumed that Carter's speech might throw some light onHodge's discharge, and help to clarify Parker's charge that Hodge was "dissatis-fied," a term which, without clarification, is vague and ambiguous. If, for example,and as the General Counsel contends, this "dissatisfaction" amounted to nothingmore nor less than his activity in organizing the employees, it should be helpfulin determining the Respondent's motivation-the thing at issue-to know whetherCarter expressed a dislike of unions or of union activity.Reasonable as this course might seem, and firmly rooted in legal precedent asit is, the undersigned is prohibited from following it by the language of Section 8(c) of the Act.Not that he may not examine the speech and construe it. Infact he has done so.He has been impelled to do so because if it had appearedthat its declarations were favorable to union organization, that the Respondent,for example, preferred to deal with a collective bargaining agent rather than withall its employees individually, that would be persuasive evidence that Hodge'sdischarge was not connected with his union activity and that the term "dissatis-fied" had reference to something else.And there would be no difficulty in usingthe evidence for such a finding.For Section 8 (c) forbids only the use of views,arguments or opinions, not associated with threats of reprisal, or force, or promiseor benefit, asevidence of an unfair labor practice.In other words, the under-signedmay use Carter's wordsforthe Respondent but notagainstthe Respondent,odd as such a result may appear to the lay mind.Actually, Carter's speech strongly opposed unions and the undersigned maynot, therefore, use it in making a finding that Hodge was discharged immediatelyafterwards, and without perceptible change of pace, in violation of the Act.6Greeson was not called as a witness GREENSBORO COCA COLA BOTTLING COMPANY555The finding hereinafter made, that Hodge was discharged because of his unionactivity,is based on other evidence entirely.There is nothing in the record, for example,to indicate that Hodge was in factdissatisfied with his job.Nor is there any evidence whatever that he was in-strumental in stirring up dissatisfaction among the other employees;nor is it socontended.Hodge's trepidation concerning the new system was natural, waswidely shared by the other salesmen,and could have been foreseen by the Re-spondent.No incident is alleged of insubordination other than Hodge's state-ment, when pinned down with respect to his views of the one man route,that theemployees did not intend to have their wages reduced.This was a sentimentwhich the Respondent's officials shared, according to their testimony,so it is alittle difficult to see why the Respondent should have resented its expression tothe extent that it should discharge an employee of some 17 years standing.Hodge was discharged after he had been on the route 2 days,although,according to Parker's admissionwhile testifying,at least 2 we.ks were necessaryfor anyone to decide whether or not the new system would result in any lossof wages.The undersigned has some difficulty in understanding why, on threedifferent occasions,Parker should implore Hodge to "give it a fair trial," andthen on October 25, after 2 days trial,and before the results could possibly bedetermined either by the Respondent or Hodge, discharge Hodge, unless someother factor was operating.The lack of substance to the reason given Hodge for his discharge at the timeit occurred,coupled with the triviality of the several incidents which it is nowclaimed entered into the decision to discharge him, coupled with the lengthof Hodge's service with the Respondent,lead the undersigned to conclude thatthe real reason for Hodge's discharge must be found in his union activity.It is admitted that the Respondent obtained knowledge of its employees'efforts toward self-organization during the week of Hodge's discharge.Hodgewas the prime mover in this organizing.Although Parker denied that he knewthat Hodge was active in the Union, the undersigned has not accepted his denialas credible.Parker admitted that he promptly reported to Carter his discoveryof union activity among the employees,that he had several conversations withCarter respecting the matter,and that in one or more of them the discharge ofHodge was discussed.Parker discussed Hodge's discharge in the same con-text in which he discussed union organization.Prior to that time there isnothing to indicate that the Respondent was in any way dissatisfied with Hodge'swork or his attitude toward his employment.On the contrary he was recog-nized as one of the respondent's best salesmen.The undersigned finds that Hodge's discharge was in no way connected withthe performance of his duties as a salesman,but was occasioned by his member-ship in and activity on behalf of the Union.Conclusions as to the discharge of the striking employeesIt is clear from the record,and the undersigned finds, that the strike ofHodge's fellow salesmen on October 27 was occasioned by the Respondent'sunfair labor practice in discharging Hodge himself on October 25. There isno merit to the Respondent's construction of the strike as a "resignation" ofthe strikers.The employees made it amply clear that they were on strikebecause of Hodge's discharge.Moreover,the same day,and again on the next,Jones, although making it clear to the Respondent that the men were then onstrike and had not "resigned,"offered them for work, leaving the questionof the discharge of Hodge and Mencey to the Board.It is not contended that 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones attached any condition to this offer.A day or so later this was empha-sized by a formal letter from the Union to the Respondent making the sameoffer, againwithout condition.The Respondent's refusal to reinstate the strikers upon their unconditionalapplication, and its insistence that they had resigned and were no longer em-ployees, constituted a discharge of the strikers in violation of the Act,' andthereby, and by the discharge of Hodge, the Respondent discouraged member-ship in the Union, and interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.2. Samuel MenceyMencey came to work for the Respondent in July 1947, as a helper on oneof the trucks, first for a driver named Medlin, then for one Holt, and lastlyfor Hodge.About 2 weeks before his discharge along with Hodge on October25, he requested Maddox, superintendent in charge of the bottling employeesinside the plant, as distinguished from the salesmen, to have him transferredfrom his job as a salesman's helper to work on the bottling unit.This was done.Mencey's activity on behalf of the Union has previously been related inconnection with that of Hodge.Mencey testified that Hodge solicited the sales-men while Mencey solicited the employees inside.On Saturday, October 25, as Mencey was reporting for work, Small calledhim aside and told him that the Respondent was going to discontinue thesecond shift bottling and that inasmuch as he was one of the last hired hewas being selected for lay-off.Mencey asked if he could be put back as ahelper on the truck, but was told by Small that he had not proved satisfactoryat that work.Mencey was not transferred from the truck to the inside by theRespondent because he had been found unsatisfactory on the truck, but at hisown request.Small, however, testified that transfer from the job of .a sales-man's helper to work inside the bottling plant was generally considered to bea demotion, and that he himself considered anyone, including Mencey, who re-quested such a transfer, to be lacking in ambition.Mencey gave as his reason for wishing to transfer from the outside to theinside on the second shift, that his wife worked inside on the first shift andthat it was necessary for them to stagger their work so that one of them couldremain at home with the children. Small testified on cross-examination thateven assuming this to be the case, he still believed that to request a transferfrom the outside to the inside evidenced lack of the ambition which Small de-manded of a salesman.At the time of Mencey's discharge, as has been found, the Respondent haddiscontinued the use of helpers except on industrial routes. If Mencey's requestwas to be granted, it meant that he was to take over a one-man truck as asalesman, a position in which he had no previous experience, as well as onewhich, for the reasons related above, Small testified he did not believe Menceyqualified.As to the Respondent's reason for laying Mencey off the bottling unit, Parkertestified credibly that, although prior to October 25 the Respondent had beenoperating two bottling units in the day shift and two on the night shift, the"The strikers so discharged, and who are named in "Appendix A" attached to the com-plaint,were : John Carter, George Purcell, William Holt, Grady Greene, Luther Morton.M. J. Huffman, Phillip Kasey, J. R. Tuttle, Willis Morton, Dan Thomas, James Current,A. Lee Phillips, Ennis Little, Hall Kirk, Winfred Medlin, Collier Smith, Charles Williams.D. L. Brewer, George Ballard, L. H. Ross, Merlin Boyles, Aaron Angle, and Howard Stack. GREENSBOROCOCA COLA BOTTLING COMPANY557demand for Coca Cola which had increased immediately upon abandonment ofsugarrationing, had begun to fall off.As a result it was determined to operateonly one bottling unit on the night shift instead of two.At this time theRespondent employed 12 men on the night shift, including Mencey. It wasdesired, according to Parker, to cut the crew down to 9 men, which was a normalcomplement.Accordingly, the Respondent laidoff Menceyand McCullough,who were the last ones hired in the bottling room. In addition to these two,one other employee had indicated that he was voluntarily quitting within a fewdays.This gave, or would give, the Respondent its complement of 9 men on thebottling unit.Although according to Mencey's testimony, he had been more active on behalfof the Union than any of the employees excepting Hodge, there is no substantialevidence in the record that the Respondent was aware of Mencey's role, orregarded him as more active than a number of others. Although the matter isnot free from doubt, this fact, taken together with the fact that Mencey wasone of the two youngest men inside, in respect to his employment, and in theabsence of any evidence that the Respondent did away with one of the bottlingunits on the night shift so as to put Mencey in line of discharge, leads the under-signed to Conclude, and he finds, that Mencey was laid off for legitimate businessreasons and not because of his union activity.B. The refusal to bargain1.The appropriate unitThe complaint alleges that all drivers and drivers' helpers, excluding all otheremployees and all supervisory employees, as defined by the Act, as amended,constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.The Respondent at no time disputed the appropriateness of this unit, orproposed any other unit.The undersigned finds that this unit insures to em-ployees of the Respondent the full benefit of their rights to self-organizationand collective bargaining, and otherwise effectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitThe Respondent's pay roll for October 25, 1947,lists 25 salesmen and sales-men's helpers.As previously stated,when Jones arrived at the Respondent'splant on the morning of October 27 he and John Carter distributed membershipapplication cards among the striking employees.Jones and Carter testified with-out contradiction, and the undersigned finds, that the applications of 19 of the25 employees in the appropriate unit were obtained at this time.Jonesfurthertestified that 5 additional applications were obtained the following day.Thecards were received in evidence without objection.The undersigned finds that on October 27, 1947, and at all times thereafter,the Union was the duly designated representative of the employees in theappropriate unit, and that by virtue of Section 9 (a) of the Act, was on thatdate, and at all times thereafter, the exclusive representative of all employeesin such unit for the purposes of collective bargaining with'respect to rates ofpay, wages, hours, and other conditions of employment.3.The refusal to bargainIt has already been related that on October 27, shortly after Jones had ap-peared at the plant and obtained the signatures of the striking employees as above-described,he. together with a committee of two of the striker& called upon the 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's representatives, and, in addition to protesting the discharge ofHodge and Mencey, asked for recognition of the Union and offered to return thestriking employees to work.As has been related, the Respondent denied that the .Union represented any ofits striking employees, contending that they had resigned their employment.It has been found above that this contention is without merit, and that the Re-spondent discriminatorily discharged Hodge and the strikers, and thereafterrefused to reinstate them.The further testimony of Jones, supported by that of Carter, is to the effectthat Jones offered to let Carter and Small examine the membership applicationcards, but that the latter said, in effect, that they were not interested in themnor in the Union's claim to represent its employees, reiterating the respondent'scontention that the strikers were no longer in its employ.Both Carter andSmall, while testifying, denied that Jones exhibited any membership applicationcards to them, or offered to do so. The undersigned credits the testimony ofJones and Carter as against that of Parker and Small in this respect. It isconsistent with the Respondent's contention that the strikers were no longer itsemployees, that it should refuse to consider evidence that the Union representedthem.Furthermore, Jones and Carter had just come from obtaining the signa-tures of the strikers across the street from the plant, and it is probable on thisground, as well as on the basis of Jones' and Carter's testimony, that they stillhad the signed application cards in their possession.In view of the Respondent's denial of the employee status of the strikers, itsfailure to question the representative capacity of the Union on any other grounds,or to request or suggest any other means of ascertaining the Union's majoritythan the one suggested by Jones, and which he made available to the Respondent,the undersigned finds that the Respondent's rejection of the Union's representa-tion claim not to have been in good faith, and constituted a failure to bargaincollectively with the Union.Thereby, the Respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. TRR REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action which the undersigned finds will effectuate thepolicies of the Act.It has been found that on October 27, 1947, and at all times thereafter, Re-spondent refused to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit. In order to effectuate thepolicies of the Act, the undersigned will recommend that, upon request, theRespondent bargain collectively with the Union as the exclusive representativeof its employees in the appropriate unit in respect to rates of pay, wages, hours,and other terms and conditions of employment.It has been found that the Respondent discriminatorily discharged JamesHodge on October 25 and those employees named in "Appendix A," attached to GREENSBOROCOCA COLABOTTLING COMPANY559the complaint, on October 27, 1947, and thereafter refused to reinstate them,thereby discouraging concerted activity by its employees. In order to effectuatethe policies of the Act it will be recommended that the Respondent offer Hodgeand the employees named in "Appendix A," immediate and full reinstatementto their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and that the Respondent makethem whole for any loss of pay they may have suffered by reason of the Re-spondent's discrimination against them by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wages from the dateof his discriminatory discharge to the date of the Respondent's offer of reinstate-ment, less his net earnings 7 during said period.Finally, because of its widespread hostility to the efforts of its employees toorganize, as demonstrated by this record, indicating an attempt to interferegenerally with the rights of the employees as guaranteed by the Act, the under-signed will recommend that the Respondent cease and desist from in any othermanner interfering with, restraining, or coercing its employees in their rights toself-organization.'Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUsIONs of LAW1. International Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, A. F. of L., Local 391, is a labor organization within themeaning of Section 2 (5) of the Act.2.All drivers and drivers' helpers, excluding all other employees and all super-visory employees as defined in the amended Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9, subsection(b) of the Act.3.International Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, A. F. of L., Local 391, was on October 27, 1947, and at alltimes since has been, the exclusive representative of all employees in said unitfor the purposes of collective bargaining within the meaning of Section 9 (a) ofthe Act.4.By refusing to bargain collectively with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers of America, A. F. of L.,Local 391, as exclusive representative of its employees in the appropriate unit,the Respondent has engaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of JamesHodge and the other employees whose names appear on "Appendix A," attachedto the complaint, the Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin unfair labor practices within the meaning of Section 8 (1) of the Act.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.The Respondent did not engage in an unfair labor practice by dischargingSam Mencey.SeeMatter of Crossett Lumber Company, 8 N.L. R.B. 440.s SeeMay Department Stores v. N.L. R. B.,326 U. S.376, affirming as modified 146 F.(2d) 66,(C. C. A. 8)enforcing53 N. L.R. B. 1366. 560DECISIONS OF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Greensboro Coca Cola BottlingCompany, its officers, agents, successors and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America, A. F. of L.,Local 391, as the exclusive representative of all drivers and drivers' helpers,excluding all other employees and all supervisory employees, as defined in theamended Act ;(b)Discouraging membership in International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America, A. F. of L., Local 391, bydiscriminatorily discharging and by refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire or tenure ofemployment ; and(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form labororganiza-tions, to join or assist International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, A. F. of L., Local 391, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds wilteffectuate the policies of the Act :(a)Upon request bargain collectively with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America, A. F. of L.,Local 391, as the exclusive representative of all drivers and drivers' helpers,excluding all other employees and all supervisory employees as defined in theamended Act, in respect to rates of pay, wages, hours, and other terms and con-ditions of employment ;(b)Offer James Hodge and those employees whose names appear on "Ap-pendix A," attached to the complaint, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice to theirseniorityor other rights and privileges ;(c)Make whole the said James Hodge and the other employeeswhose namesappear on "Appendix A," attached to the complaint, and on the notice attachedhereto, for any loss of earnings they may have suffered by reason of the Respond-ent's discrimination against them, by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wages, in themanner set forth above in the Section entitled "The remedy" ;(d) Post immediately in conspicuous places in its Greensboro, North Carolina,plant, copies of the notice attached hereto marked "Appendix A."Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region, after beingduly signed by the Respondent's representatives shall be posted by the Respondentimmediately upon receipt thereof, and maintained by it for a period of not lessthan sixty(60) consecutive days thereafter in conspicuous places,including allplaces where notices to employees are customarily posted.Reasonable stepsshould be taken by the Respondent to insure that such notices are not altered,defaced, or covered by other material ;(e)Notify the Regional Director for the Fifth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe Respondent has taken to comply therewith. GREENSBOROCOCA COLA BOTTLING COMPANY561It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the Respondent notify saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an Order requiring the Respond-ent to take the action of foresaid.It is further recommended that the complaint be dismissed as to Sam Mencey.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85. As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposes.HORACE A. RUCKEL,Trial Examiner.Dated July 22,1948.APPENDIX ANOTICE TO ALL EMPLOYEES .Pursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify ouremploys that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization,to form labor or-ganizations,to join or assist INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,AND HELPERS,A. F. of L.,Local 391, or anyother labor organization,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full re-instatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a resultof thediscrimi-nation.We WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or other 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is' All driversand drivers' helpers, excluding all other employees, and all supervisoryemployees.The employees to be reinstated are:John P. CarterJ.R. TuttleWinfred G MedlinGeorge W. PurcellWillis A. MortonCollier S. SmithWilliam M. HoltDan L. ThomasCharles T. WilliamsGrady M. GreeneJames M. CurrentD. L. BrewerLuther A MortonA. Lee PhillipsGeorge B. BallardM. J. HuffmanEnnis H. LittleL H. RossPhillip J. KaseyHall W. KirkMerlin S. BoylesAaron AngleHoward L. StackAll our employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any suchlabor organization.--------------------------------------Employer.Dated ------------------------By -------------------------------------(Representative)(Title)NOTE.Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or coveredby anyother material.ORDERCORRECTINGINTERMEDIATE REPORTOn December 15, 1948, the Board remanded the above proceeding to the Divisionof Trial Examiners for reconsideration of the Intermediate Report in light ofthe Respondent's brief; filed subsequent to the issuance of the IntermediateReport.The Trial Examiner has reconsidered the Intermediate Report on the basisof the entire record, including the Respondent's brief, and hereby affirms theIntermediate Report in all respects, except that the first three lines of the firstcomplete paragraph on page 12 thereof are corrected to read as follows:The further testimony of Jones, supported in part by that of John Carter,is to the effect that on October 27, and again on October 28, Jones offeredto let Parker and President Carter examine the membership applicationcards, but that Parker on the 27th and Carter on the 28th said, in effect,that they were not interested in the cards nor in the Union's claim to rep-resent the respondent's employees,reiterating on each occasion the respond-ent's contention that the strikers were no longer in its employ.Both Pres-ident Carter and Parker denied that Jones exhibited any membershipapplication cards to them, or offered to do so.The undersigned credits thetestimony of Jones and John Carter as against that of Parker and PresidentCarter in this respect.HORACE RUCKEL,January 7, 1949.Trial Examiner.